Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Bottome (U.S. Patent No. 8,840,361) which teaches a blade for a propulsion apparatus comprising a tip region that is formed of a second material and positioned such that it extends from the body and defines a tip; wherein the tip region joins the body at the boundary; wherein the tip region is configured to fail when a predetermined force is applied to the tip such that the tip folds across the body of the blade between the boundary and the tip and separates from the blade. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, the tip region configured to fail upon contact with an annular surface under heavy rub conditions, the tip region to remain intact under light rub conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745